              Case 2:17-cr-00203-JCC Document 290 Filed 05/21/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR17-0203-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    DARRYL KILGORE,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to extend the
18   deadline for him to file a reply in support of his motion to dismiss the indictment (Dkt. No. 287).
19   Having thoroughly considered the motion and the relevant record and finding good cause, the
20   Court hereby GRANTS the motion. Defendant shall file his reply in support of his motion to
21   dismiss the indictment no later than May 29, 2020. The Clerk is DIRECTED to renote
22   Defendant’s motion to dismiss the indictment (Dkt. No. 281) to May 29, 2020.
23          DATED this 21st day of May 2020.
24                                                          William M. McCool
                                                            Clerk of Court
25

26                                                          s/Tomas Hernandez
                                                            Deputy Clerk

     MINUTE ORDER
     CR17-0203-JCC
     PAGE - 1
